In re Disciplinary Counsel; — Other; Applying for Petition for Interim Suspension for Threat of Harm Pursuant to Rule 19, § 19.2.
ORDER
Considering the Petition for Interim Suspension for Threat of Harm filed by the Office of Disciplinary Counsel, and the representation by the Chief Disciplinary Counsel that respondent has agreed to the entry of an order of interim suspension,
IT IS ORDERED that John Jewell Pace, Louisiana Bar Roll number 1115, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.2. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
/s/ Catherine D. Kimball
Justice, Supreme Court of Louisiana